Citation Nr: 1523606	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  09-06 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a duodenal ulcer.

REPRESENTATION

Veteran represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

Department of Veterans Affairs



INTRODUCTION

The Veteran served on active duty with the United States Army from January 1968 to April 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Waco, Texas, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied service connection for a duodenal ulcer. The RO failed to address the issue of whether new and material evidence had been submitted to reopen the claim for service connection for a duodenal ulcer.

In an April 2010 decision, the Board determined that new and material evidence had not been submitted to reopen the claim for service connection for a duodenal ulcer.

In a September 2011 memorandum decision, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's April 2010 decision, and remanded the claim for readjudication consistent with the Court's memorandum decision.

In a May 2012 Board decision, the Veteran's claim was reopened and remanded for further development to include a VA examination to address his contention that his duodenal ulcer was related to his active service.


FINDING OF FACT

The Veteran's duodenal ulcer in service is as at least as likely as not related to his ongoing duodenitis.  


	(CONTINUED ON NEXT PAGE)


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for duodenal ulcer are met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

 The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2014)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014). 

Given the favorable disposition of the claims for service connection for a duodenal ulcer, the Board finds that all notification and development actions needed to fairly adjudicate these claims have been accomplished.

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b).

Merits

The Veteran contends that since his service he has continued to suffer from the same ulcer condition which started in service.

In an April 2015 correspondence, private physician A. A., cited the Veteran's current diagnosis of ongoing duodenitis as provided in both a 1999 and 2011 Upper endoscopy (EGD.)  Considering this correspondence, the Board finds that the Veteran has met the criteria for a current disability.

Turning to an inservice incurrence, the service treatment records (STRs) provide evidence that the Veteran first complained of epigastric pain in February 1968. He was diagnosed with a duodenal ulcer in March 1968. 

On his March 1968 separation examination, his duodenal ulcer was noted to have existed prior to service. The Veteran was discharged due to his duodenal ulcer based on Medical Board proceedings in April 1968.   In an October 2012 VA examination, the examiner opined, upon review of the claims file, medical history and the relevant medical literature, that the Veteran's ulcer disease more likely began in service and did not pre-exist enlistment.  The Board finds that there is not clear an unmistakable evidence to rebut the presumption of soundness given the findings of the October 2012 examiner. 

Turning to the final element of nexus, the 2012 VA examiner provided a negative nexus between the Veteran's current disability and his ulcer in service. However, in the above noted April 2015 private opinion, the physician refutes the 2012 VA examiner's negative etiological statement.  He cites the pathophysiological nature of the Veteran's disability and the likelihood for overlap due to the pathological nature of the Veteran's other gastrointestinal disorders.  He then opines that "at least parts of the veteran's ongoing GI difficulties are more likely than not" related to his in-service ulcer disease.  Considering the two opinions provided to the Veteran on the nature of his duodenal ulcer, the Board finds that the April 2015 opinion is more probative given the explanation on the pathophysiological nature of the Veteran's disability and the explanation that the VA examiner over compartmentalized the Veteran's upper GI tract disorder.  

Accordingly, the Board finds that all three elements for service connection are met and service connection for a duodenal ulcer is warranted.


ORDER

Entitlement to service connection for a duodenal ulcer is granted.






____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


